 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1545 
In the House of Representatives, U. S.,

September 23, 2010
 
RESOLUTION 
Expressing support for designation of the week beginning on the third Monday in September as National Postdoc Appreciation Week. 
 
 
Whereas research is the mechanism by which humankind achieves innovation and progress; 
Whereas in order for the United States to maintain a leadership role in the world, citizens must be well educated to harbor the world’s best scientists, engineers, and researchers in all fields of study; 
Whereas postdoctoral scholars (postdocs) make up one of the most substantial driving forces for innovation and research; 
Whereas the base of available knowledge is increasing exponentially; 
Whereas given such rapid rates of knowledge expansion, increasing levels of training and education are required beyond the average undergraduate level and even beyond graduate study levels to generate the next generations of innovators in every field of study; 
Whereas postdocs conduct work and studies in a complex transition period while being both trainees and paid professionals; and 
Whereas the week beginning on the third Monday in September would be an appropriate week to designate as National Postdoc Appreciation Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Postdoc Appreciation Week; 
(2)recognizes the accomplishments and contributions postdocs make to relevant departments, institutions, fields, and communities around the United States and the world; 
(3)recognizes the career development and other professional needs of postdocs in every field of study; and 
(4)encourages the improvement of training and career opportunities in various research fields at all levels of training and stages of all research careers. 
 
Lorraine C. Miller,Clerk.
